Citation Nr: 0638126	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a heart disorder, 
to include hypertension (HTN).

4.  Entitlement to service connection for residuals of 
tuberculosis.

5.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 2002, April 2003, November 2005 and May 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

In December 2003, the Board relevantly remanded the issues of 
entitlement to service connection for PTSD and for residuals 
of tuberculosis for further development.  In a February 2005 
decision, the Board reopened the veteran's claim of 
entitlement to service connection for a heart disorder and 
remanded the issues of entitlement to service connection for 
a heart disorder, residuals of tuberculosis and for PTSD for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  In a December 2003 decision, the Board denied the claim 
of entitlement to service connection for a back disability.  
Reconsideration of this Board decision has not been 
requested, on motion, by the veteran or his representative, 
or by the Board.

2.  The evidence received since the December 2003 Board 
decision is either cumulative or redundant or does not supply 
evidence the absence of which was a specified basis for the 
last final disallowance, and does not raise a reasonable 
possibility of substantiating the claim. 

3.  The evidence of record establishes that the veteran does 
not currently meet the diagnostic criteria for PTSD.

4.  The evidence of record does not show that the veteran's 
currently diagnosed heart disorders, had their onset in 
service or within one year thereafter; or that any of these 
conditions are etiologically linked to his service or any 
incident therein. 

5.  Objective indications of current residuals of 
tuberculosis are not shown.

6.  The veteran's service-connected disabilities are 
bilateral hearing loss, rated 10 percent disabling; tinnitus, 
rated as 10 percent disabling; and malaria, rated as 
noncompensably disabling.  The combined evaluation is 20 
percent.  

7.  The evidence of record does not show that the veteran's 
service-connected disabilities cause him to be unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The December 2003 Board decision denying the claim of 
entitlement to service connection for a back disability is 
final.  38 U.S.C.A. §§ 511(a), 7103(a), 7104 (West 2002); 
38 C.F.R. § 20.1100(a) (2006).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 
(2006).

4.  A heart disorder was neither incurred in nor aggravated 
by active military service; and this condition cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.326(a) (2006).

5.  Residuals of tuberculosis were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

6.  The criteria for the assignment of TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a November 2001 letter, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claims for 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claims.  The June 2002 rating decision 
denied service connection for PTSD and residuals of 
tuberculosis, while the April 2003 rating decision denied 
service connection for a heart condition.  In July 2003, June 
2004 and May 2005, the RO subsequently issued letters 
notifying the veteran of what information and evidence is 
needed to substantiate his claims for service connection, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertained to the claims.  Likewise, a September 2005 
letter notified the veteran of the type of evidence necessary 
to substantiate his TDIU claim and a March 2006 letter 
notified him of the type of evidence necessary to reopen his 
previously denied claim for service connection for a back 
disability.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in 
order to substantiate the claims prior to the initial 
decisions.  In view of this, the Board finds that VA's duty 
to notify has been fully satisfied with respect to these 
claims.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), determining that the VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  Further, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
See Kent, supra.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  VA must look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  That was accomplished in this case, as 
the March 2006 letter was sent to the veteran prior to the 
issuance of the May 2006 rating decision and advised the 
veteran on what bases his previous claim had been denied and 
that he would need to submit new and material evidence.  The 
March 2006 letter specifically advised him that service 
connection was previously denied because there were no 
service medical records indicating any back complaints and 
that he should submit evidence relating to this fact.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

With regard to notice regarding the five elements of an 
appeal, the Board observes that a March 2006 letter provided 
the veteran with notice of the type of evidence necessary to 
establish increased disability ratings for the claimed 
disabilities and the type of evidence necessary to establish 
an effective date for any of the disabilities on appeal.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to the claims.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims files and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  Private medical records, as well as 
medical records and a copy of a Social Security 
Administration (SSA) determination are also in the claims 
files.  VA is not on notice of any evidence needed to decide 
the claim which has not been obtained.  Moreover, several VA 
medical examination reports are of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 



Analysis

New and Material Evidence

The veteran is seeking to reopen his claim of entitlement to 
service connection for a back disability which was previously 
denied by the Board in December 2003.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the veteran or his representative, or 
the Board requested reconsideration of the December 2003 
Board decision, that decision is final based on the evidence 
then of record.  Id.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim, the Board finds that he has not 
submitted new and material evidence.  The December 2003 
Board's denial was based on the absence of evidence showing 
any back injury or complaints of back pain in service.  See 
Evans v. Brown, 9 Vet. App. at 284 (to warrant reopening, new 
evidence must, among other things, "tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the last final disallowance of the 
claim...that is, it [must supply] evidence the absence of which 
was a specified basis for the last final disallowance).  See 
also Pond v. West, 12 Vet. App. 341, 346 (1999).  The veteran 
has presented no such evidence.  In this respect, he has not 
submitted evidence of any inservice back injury or complaints 
and has not provided any medical evidence etiologically 
linking any current disability to his service or any incident 
therein.  Although the veteran is competent to provide 
statements regarding symptoms he has experienced, see Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995), and his statements are 
presumed credible for purposes of reopening, Justus v. 
Principi, 3 Vet. App. At 512-513, he is not competent to 
provide evidence as to a possible connection between any 
current back complaints and his military service or any 
incident therein, as the latter is a question of etiology 
requiring medical expertise.  

For these reasons, the Board determines the evidence 
submitted subsequent to the December 2003 Board decision is 
either cumulative or redundant, does not supply evidence the 
absence of which was a specified basis for the last final 
disallowance, and, in any event, does not raise a reasonable 
possibility of substantiating his claim.  Consequently, the 
evidence received since the last final disallowance of the 
veteran's claim is not new and material, and his petition to 
reopen the claim for service connection for a back disability 
must be denied.  38 U.S.C.A. § 5108.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

PTSD

The veteran alleges that he currently has PTSD as a result of 
inservice stressors he experienced during World War II.  

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the Board finds that the January 2004 and June 
2005 VA psychological and psychiatric examination reports are 
more probative on the question of proper psychiatric 
diagnosis than the May 2001 and April 2004 private 
psychological evaluations.  In this regard, the Board finds 
that the medical opinions against a PTSD diagnosis are most 
persuasive as they included a detailed analysis of all of the 
evidence of record, (the June 2005 report notes a review of 
the May 2001 private psychologist's favorable opinion) and 
offer a rational basis for their conclusions.  The VA 
examination reports were completed with consideration of the 
veteran's combat history and his past and present social and 
psychiatric status in all the assessments.  Both VA examiners 
specifically noted that the veteran's claims files and 
medical records had been reviewed.  Both examiners also 
specifically found that the veteran had PTSD symptoms, but 
did not meet the full criteria to support a formal diagnosis 
of PTSD.  On the other hand, a review of the May 2001 and 
April 2004 evaluations reveals no evidence that the examiners 
had access to his service records or treatment records.  
There is no acknowledgment of the veteran's ongoing treatment 
for diagnosed major depression since 1999 or any 
differentiation of possible PTSD symptoms from those of his 
diagnosed major depression.  As such, the Board is free to 
favor one medical opinion over another when the reasons for 
doing so are adequately explained.  See Evans v. West, 12 
Vet. App. 22, 26 (1998); Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished 
decision), cert. denied 120 S.Ct.1251 (2000) (it is not error 
for the Board to value one medical opinion over another, so 
long as a rationale basis for doing so is given).

As a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board cannot assign any weight 
to the veteran's lay assertion of PTSD.  Therefore, the Board 
determines that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.

A Heart Disorder To Include Hypertension

The veteran claims that his currently diagnosed heart 
disorder, variously diagnosed as congestive heart failure 
(CHF), mitral valve replacement and coronary artery disease 
(CAD) is a result of his inservice incurrence of catarrhal 
fever.  Alternatively, he claims that his currently diagnosed 
heart disorder is a result of tuberculosis, which had its 
initial onset during his military service.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including cardiovascular disease and HTN).

Initially, the Board finds that the evidence of record does 
not show that the veteran suffered from HTN during service or 
within a year following his discharge from service.  In fact, 
the medical evidence of record does not show a current 
diagnosis of HTN and the June 2005 VA cardiology examination 
report specifically notes that there was no evidence of 
underlying HTN.  

A review of the evidence of record reveals that the veteran 
was not diagnosed with any heart disorder or disease until 
some time in the late 1980's, more than 40 years after his 
discharge from service.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the veteran's disease and his time in service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Moreover, while May 2001 and April 2002 
evaluations from one of the veteran's private treating 
physician's indicate that there is a plausible etiological 
link between the veteran's current valvular abnormality and 
his documented inservice treatment for diagnosed catarrhal 
fever in April 1944, the Board finds more probative the June 
2005 VA cardiac examiner's opinion that the veteran's mitral 
valve regurgitation is secondary to the aging process and not 
secondary to his service.  In this respect, the Board notes 
that the June 2005 examination report is based on a review of 
the veteran's claims files and VA treatment records, as well 
as examination of the veteran.  It is also more persuasive as 
it included a detailed analysis and offers a rational basis 
for its conclusions, specifically addressing catarrhal fever.  
In contrast, it appears that the veteran's private physician 
based his opinion largely on the veteran's stated history and 
review of limited service medical records.  

Regarding the veteran's assertions that his current heart 
disorder is the result of tuberculosis contracted in service, 
the Board acknowledges the August 2004 private medical 
opinion indicating that while the physician was unable to 
determine whether the veteran's heart disease was a direct 
result of his documented tuberculosis infection, he believed 
it was as likely as not that it contributed to his current 
condition.  A medical opinion, based on an inaccurate factual 
premise, has very limited, if any, probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993). While an 
examiner can render a current diagnosis based upon his 
examination of the veteran, his opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
The Board also acknowledges a copy of a medical text 
indicating that active tuberculosis can affect the heart.  
The submitted medical text, by its own general terms, does 
not serve to establish the required competent medical 
evidence of a nexus, with respect to the veteran, between any 
current heart disease and any alleged tuberculosis incurred 
in service.  See Sacks v. West, 11 Vet. App. 314 (1998).  
Further, the Board again finds more probative the June 2005 
VA cardiac examination report, for the above stated reasons 
and a June 2005 VA respiratory examination report, in which 
the examiner opines that there is no evidence that the 
veteran has ever had active tuberculosis.  

As noted previously, as a lay person, the veteran is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge.  Espiritu, supra.  Under the 
circumstances, service connection for a heart disorder, to 
include HTN, must be denied.

Residuals of Tuberculosis

A review of all the evidence of record reveals that there is 
no probative medical evidence that the veteran currently has 
any diagnosed residuals of tuberculosis.  Initially, the 
Board notes that the evidence does not show any inservice 
complaints or treatment for tuberculosis or respiratory 
disability.  However, a May 1946 chest X-ray study, although 
indicating that it was essentially healthy, noted 
calcifications in both hilar regions that appeared stable.  
The accompanying separation medical examination report 
indicates that examination of the respiratory system was 
normal.  A November 1954 VA discharge summary indicates that 
while the veteran was hospitalized for unrelated complaints, 
another X-ray study of his chest revealed minimal 
lymphadenopahy in the right para-tracheal region and in the 
left hilum, as well as some calcification in the left hilum.  
It was felt that the findings were due to old primary, now 
stable, tuberculosis infection.  It was suggested that the 
veteran's chest be re-examined every 1 to 2 months.  Later VA 
treatment records show diagnoses of chronic obstructive 
pulmonary disease (COPD) and emphysema as early as February 
1999.  

Although a private physician, in an August 2004 letter opines 
that it is reasonable that veteran's previously documented 
tuberculosis infection has contributed to his presently 
diagnosed COPD, the physician could not determine whether his 
COPD was a direct result of any previous tuberculosis 
infection.  The Board finds more probative a VA pulmonary 
examination report, conducted in June 2005, as this 
examination is based on a review of the veteran's claims 
file, as well as examination of the veteran.  The June 2005 
examiner clearly indicates, after reviewing all the evidence 
of record, that a tuberculosis diagnosis was never 
identified, that it was unlikely that he had any form of 
active tuberculosis and that he has no current residuals of 
pulmonary tuberculosis.  Moreover, the examiner opined that 
the veteran's currently diagnosed COPD is secondary to his 
well-documented long-term tobacco abuse.  Therefore, the 
Board finds that preponderance of the evidence does not 
indicate any current residuals of tuberculosis.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for residuals of tuberculosis.  
38 U.S.C.A. § 5107(b).



TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

As noted above, the veteran's service-connected disabilities 
are bilateral hearing loss, rated 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and malaria, rated 
noncompensably disabling.  The combined evaluation is 20 
percent.  Thus, his service-connected disabilities do not 
meet the schedular criteria for a TDIU rating (i.e. that a 
veteran must have one service-connected disability rated at 
60 percent or higher or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher, with a combined rating of 70 percent or higher).  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, render 
him unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that although 
the August 2004 private examiner opined that the veteran's 
functional capacity was significantly limited by his COPD and 
that he would not be capable of maintaining substantial 
gainful employment at his age, there is no medical evidence 
of record indicating that the veteran would be completely 
precluded from employment as a result of his service-
connected disabilities alone.  This is especially true in 
light of the assigned ratings of 10, 10 and 0 percent for his 
service-connected hearing loss, tinnitus and malaria 
disabilities, respectively.  The Board finds the record does 
not demonstrate that the veteran's service-connected 
disabilities alone, without consideration of his non-service-
connected disabilities, are of such severity as to solely 
preclude his participation in all forms of substantially 
gainful employment.  Accordingly, a total disability rating 
based upon individual unemployability due to service-
connected disabilities under the provisions of 38 C.F.R. 
§ 4.16(b) is not warranted.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).


ORDER

As no new and material evidence has been received, the claim 
for service connection for a back disability is not reopened.  
The appeal is denied.

Service connection for PTSD is denied.

Service connection for a heart disorder is denied.

Service connection for residuals of tuberculosis is denied

Entitlement to a TDIU is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


